DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities: In the response to restriction dated 09/27/2021, applicant elected the species of mechanical pretreatment, and not chemical pretreatment. Therefore, claim 30 is substantially a repeat of Claim 19, both Claims being dependent upon Claim 1 (wherein Claim 19 recites the pretreatment being either mechanical or chemical, with only mechanical being considered as per the response to the restriction). To overcome this objection, applicant can cancel Claim 30 or change the dependency of Claim 30. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14-17, 19, 25, 27, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499).

Re Claim 1, Curaudeau discloses a method of treating acne (Curaudeau ¶ 0001-0005, 0015-0016; Abstract), the method comprising treating the acne by photodynamic therapy (PDT) (Curaudeau ¶ 0072-0073), wherein a photosensitizer is applied to the skin of a patient (Curaudeau ¶ 0015-0049). However, Curaudeau does not disclose the photosensitizer being applied to the skin after a pretreatment of the skin. McDaniel discloses a method of treating acne (McDaniel ¶ 0068; Abstract), wherein a photosensitizer is applied to the skin after a pretreatment of the skin prior to treatment with light therapy wherein removal of a top layer of skin prior to light therapy aids in treatment (McDaniel ¶ 0016, 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have modified the method of Curaudeau to include pretreatment of the skin before a photosensitizer is applied as disclosed by McDaniel, wherein removal of a top layer of skin prior to light therapy aids in treatment.
	Curaudeau in view of McDaniel fail to explicitly disclose application of the photosensitizer for a period of time selected from the group consisting of 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 minutes. In the present case, the aforementioned limitation is interpreted as a Markush group closed to elements outside of its recited group. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1358 (Fed. Cir. 2016) (“The presumption that a claim term set off by the transitional phrase ‘consisting of’ is closed to unrecited elements is at least a century old and has been reaffirmed many times by our court and other courts.”). Therefore, any reference that recites a period of time outside of the group consisting of “25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 minutes” is not appropriate prior art. 
	However, in the present case, it is unclear what the particular purpose of or stated problem solved by “a period of time selected from the group consisting of 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 minutes” for application of the photosensitizer to the skin. Applicant’s PGPub paragraph 0022 recites the particular embodiment of the photosensitizer applied to the skin for 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 or 35 minutes. However, applicant’s specification and drawings fail to attribute any significance (novel or unexpected results) to applicant’s Markush group. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method of Curaudeau in view of McDaniel to apply the photosensitizer for a period of time selected from the group consisting of 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 minutes wherein this Markush group is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). In the present case, an affidavit may be effective in overcoming this rejection, see MPEP 716. 

Re Claim 14, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. Curaudeau discloses wherein the method reduces side effects associated with PDT (Curaudeau ¶ 0018, 0069). Furthermore, Curaudeau in view of McDaniel disclose all of the steps of the method of Claim 1 and therefore, he benefits incurred as well are implicitly disclosed (MPEP 2144.01).

Re Claims 15-17: Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. Curaudeau discloses wherein the PDT includes a photoactivation achieved by a natural light source (Curaudeau ¶ 0072 - sunlight); wherein the PDT includes a photoactivation for a duration of 10 seconds to about 4 hours with the natural light source (Curaudeau ¶ 0075); and wherein the natural light source is sunlight (Curaudeau ¶ 0072). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of a duration of 10 seconds to about 4 hours substantially overlaps and thus anticipates the claimed range of a duration of from 0.5 hour to 3 hours.

Re Claim 19, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. However, Curaudeau fails to disclose wherein the pretreatment is mechanical. McDaniel discloses a method of treating acne via light therapy (McDaniel ¶ 0068; Abstract) comprising a dermabrasion pretreatment of the skin prior to treatment with light therapy wherein removal of a top layer of skin prior to light therapy aids in treatment (McDaniel ¶ 0016, 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have modified the method of Curaudeau in view of McDaniel to include a mechanical pretreatment of the skin as disclosed by McDaniel, wherein removal of a top layer of skin prior to light therapy aids in treatment.

Re Claims 25 and 27, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. Curaudeau discloses wherein the photosensitizer is 5-ALA (Curaudeau ¶ 0071 - Levulan).

Re Claims 30 and 31, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. McDaniel discloses wherein the pretreatment is mechanical pretreatment; and wherein the mechanical pretreatment is dermoabrasion wherein removal of a top layer of skin prior to light therapy aids in treatment (McDaniel ¶ 0016, 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have modified the method of Curaudeau in view of McDaniel to include a mechanical pretreatment of the skin such as dermoabrasion, as disclosed by McDaniel, wherein removal of a top layer of skin prior to light therapy aids in treatment.

Claims 20-24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499) as applied to Claim 1, above and further in view of Lundahl (USPGPub 2014/0046289).

Re Claim 20, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. Curaudeau discloses wherein the PDT comprises: administering to the animal a composition comprising the photosensitizer for a duration at least 1 minute, more preferably at least 5 minutes, even more preferably at least 15 minutes or for less than 120 minutes, more preferably less than 60 minutes, even more preferably less than 45 minutes (Curaudeau ¶ 0020-0027); removing the photosensitizer (Curaudeau ¶ 0019-0028); and photoactivating the photosensitizer for 10 seconds to about 4 hours (Curaudeau ¶ 0075) with natural light (Curaudeau ¶ 0072). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). 
	In the present case, the prior art teaching of administering the photosensitizer for a duration at least 1 minute, more preferably at least 5 minutes, even more preferably at least 15 minutes or for less than 120 minutes, more preferably less than 60 minutes, even more preferably less than 45 minutes and photoactivating the photosensitizer for 10 seconds to about 4 hours substantially overlaps and thus anticipates the claimed range of administering the composition for 30 minutes and photoactivating the photosensitizer for 2 hours.
	Curaudeau in view of McDaniel fail to disclose the step of photoactivating the photosensitizer 2.5 hours later. Lundahl discloses a method of treating acne with application of ALA followed by light therapy, wherein photoactivating the ALA takes place 1-12 hours after application, and preferably 3 hours after application, wherein ALA must be given time to metabolize prior to photoactivation to be effective (Lundahl ¶ 0014). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 1-12 hours and preferably 3 hours substantially overlaps and thus anticipates the claimed range of 2.5 hours. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have modified the method of Curaudeau in view of McDaniel as applied to Claim 1 to include photoactivating the photosensitizer 1-12 hours and preferably 3 hours later as disclosed by Lundahl wherein a prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range.

Re Claim 21, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 20. McDaniel further discloses a method of treating acne via light therapy (McDaniel ¶ 0068; Abstract) comprising a dermabrasion pretreatment of the skin prior to treatment with light therapy wherein removal of a top layer of skin prior to light therapy aids in treatment (McDaniel ¶ 0016, 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have modified the method of Curaudeau in view of McDaniel to include a mechanical pretreatment of the skin as disclosed by McDaniel, wherein removal of a top layer of skin prior to light therapy aids in treatment.

Re Claim 22, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 21. McDaniel further discloses wherein the pretreatment is sandpaper (McDaniel ¶ 0116) wherein removal of a top layer of skin prior to light therapy aids in treatment (McDaniel ¶ 0016, 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present applicant to have configured the mechanical pretreatment of Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl as applied to Claim 21 to be sandpaper as disclosed by McDaniel, wherein sandpaper is effective in the removal of a top layer of skin prior to light therapy thus aiding in treatment.

Re Claim 23, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 20. Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl fail to explicitly disclose application of the photosensitizer for a period of time selected from the group consisting of 27, 28, 29, 30, 31 and 32 minutes. In the present case, the aforementioned limitation is interpreted as a Markush group closed to elements outside of its recited group. See Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1358 (Fed. Cir. 2016) (“The presumption that a claim term set off by the transitional phrase ‘consisting of’ is closed to unrecited elements is at least a century old and has been reaffirmed many times by our court and other courts.”). Therefore, any reference that recites a period of time outside of the group consisting of “27, 28, 29, 30, 31 and 32 minutes” is not appropriate prior art. 
	However, in the present case, it is unclear what the particular purpose of or stated problem solved by “a period of time selected from the group consisting of 27, 28, 29, 30, 31 and 32 minutes” for application of the photosensitizer to the skin. Applicant’s PGPub paragraph 0022 recites the particular embodiment of the photosensitizer applied to the skin for 27, 28, 29, 30, 31 and 32 minutes. However, applicant’s specification and drawings fail to attribute any significance (novel or unexpected results) to applicant’s Markush group. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method of Curaudeau in view of McDaniel to apply the photosensitizer for a period of time selected from the group consisting of 27, 28, 29, 30, 31 and 32 minutes wherein this Markush group is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). In the present case, an affidavit may be effective in overcoming this rejection, see MPEP 716. 

Re Claim 24, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 23. Curaudeau discloses wherein the PDT comprises: administering to the animal a composition comprising the photosensitizer for a duration at least 1 minute, more preferably at least 5 minutes, even more preferably at least 15 minutes or for less than 120 minutes, more preferably less than 60 minutes, even more preferably less than 45 minutes (Curaudeau ¶ 0020-0027). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). 
	In the present case, the prior art teaching of administering the photosensitizer for a duration at least 1 minute, more preferably at least 5 minutes, even more preferably at least 15 minutes or for less than 120 minutes, more preferably less than 60 minutes, even more preferably less than 45 minutes and photoactivating the photosensitizer for 10 seconds to about 4 hours substantially overlaps and thus anticipates the claimed range of administering the composition for 30 minutes and photoactivating the photosensitizer for 2 hours.

Re Claims 35 and 36, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. Curaudeau discloses wherein the photosensitizer is 5-ALA (Curaudeau ¶ 0071 - Levulan).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499) as applied to Claim 1 above, and further in view of Bissonnette R, Maari C, Nigen S, Provost N, Bolduc C. Photodynamic therapy with methylaminolevulinate 80 mg/g without occlusion improves acne vulgaris. J Drugs Dermatol. 2010 Nov;9(11):1347-52. PMID: 21061756, hereinafter JDD.

Re Claim 28, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. However, Curaudeau in view of McDaniel fail to disclose wherein the administration of the photosensitizer is carried out without occlusion. JDD discloses photodynamic therapy comprising administration of methyl aminolevulinate without occlusion (wherein methyl aminolevulinate is a photosensitizer) to reduce the number of inflammatory lesions in patients with facial acne vulgaris. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method of Curaudeau in view of McDaniel to comprise administration of the photosensitizer without occlusion as disclosed by JDD to reduce the number of inflammatory lesions in patients with facial acne vulgaris.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499) as applied to Claim 1 above, and further in view of Jones et al. (USPGPub 2014/0067024).

Re Claim 29, Curaudeau in view of McDaniel disclose all of the limitations of Claim 1. However, Curaudeau in view of McDaniel fail to disclose wherein the administration of the photosensitizer is carried out with occlusion. Jones discloses photodynamic therapy wherein administration of the photosensitizer 5-ALA is carried out with occlusion (Jones ¶ 0120). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. One of ordinary skill in the art before the effective filing date of the present invention would have administered the photosensitizer with occlusion as disclosed by Jones wherein the application of a photosensitizer with occlusion is well within the skill of one of ordinary skill in the present art.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499) as applied to Claim 1, above and further in view of Lundahl (USPGPub 2014/0046289) as applied to Claim 20 above, and further in view of Bissonnette R, Maari C, Nigen S, Provost N, Bolduc C. Photodynamic therapy with methylaminolevulinate 80 mg/g without occlusion improves acne vulgaris. J Drugs Dermatol. 2010 Nov;9(11):1347-52. PMID: 21061756, hereinafter JDD.

Re Claim 33, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 20. However, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl fail to disclose wherein the administration of the photosensitizer is carried out without occlusion. JDD discloses photodynamic therapy comprising administration of methyl aminolevulinate without occlusion (wherein methyl aminolevulinate is a photosensitizer) to reduce the number of inflammatory lesions in patients with facial acne vulgaris. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method of Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl to comprise administration of the photosensitizer without occlusion as disclosed by JDD to reduce the number of inflammatory lesions in patients with facial acne vulgaris.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Curaudeau et al. (USPGPub 2008/0096857) in view of McDaniel (USPGPub 2003/0004499) as applied to Claim 1, above and further in view of Lundahl (USPGPub 2014/0046289) as applied to Claim 20 above, and further in view of Jones et al. (USPGPub 2014/0067024).

Re Claim 34, Curaudeau in view of McDaniel as applied to Claim 1 above, and further in view of Lundahl disclose all of the limitations of Claim 20. However, Curaudeau in view of McDaniel as applied to Claim 1 above and further in view of Lundahl fail to disclose wherein the administration of the photosensitizer is carried out with occlusion. Jones discloses photodynamic therapy wherein administration of the photosensitizer 5-ALA is carried out with occlusion (Jones ¶ 0120). Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. One of ordinary skill in the art before the effective filing date of the present invention would have administered the photosensitizer with occlusion as disclosed by Jones wherein the application of a photosensitizer with occlusion is well within the skill of one of ordinary skill in the present art.

Response to Arguments
Applicant’s arguments filed 02/25/2022 with respect to the claim objection of Claim 27 and 112 indefinite rejection of Claims 4-8 and 18-24 have been fully considered and are persuasive. Applicant’s amendments to the claims have mooted the claim objection of Claim 27 and 112 indefinite rejection of Claims 4-8 and 18-24. The claim objection of Claim 27 and 112 indefinite rejection of Claims 4-8 and 18-24 are hereinafter withdrawn. 
The present case has received a second non-final action. Upon further consultation with a primary examiner and examiner’s supervisory patent examiner, allowance of the present case on the grounds of applicant’s Markush group directed to the period of time “selected from the group consisting of 25, 26, 27, 28, 29, 30, 31, 32, 33, 34 and 35 minutes” has been reconsidered on the grounds that applicant’s disclosure and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. However, an affidavit to this effect could be sufficient to overcome this rejection. Examiner is available at applicant’s leisure to discuss this rejection further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783